J-A29022-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                                :        PENNSYLVANIA
                                                :
                v.                              :
                                                :
                                                :
    JESSIE JAMES HOLLEY                         :
                                                :
                           Appellant            :   No. 36 WDA 2021

            Appeal from the PCRA Order Entered December 11, 2020
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0014168-2014


BEFORE:      BENDER, P.J.E., BOWES, J., and PELLEGRINI, J.*

MEMORANDUM BY BOWES, J.:                                      FILED: MARCH 9, 2022

        Jessie James Holley appeals from the December 11, 2020 order denying

his petition for relief pursuant to the Post-Conviction Relief Act (“PCRA”),

wherein he argued that both his trial counsel and appellate counsel were

ineffective in failing sufficiently to advance claims for relief implicating the

double jeopardy clauses of the United States and Pennsylvania Constitutions.

After careful review, we vacate the order and remand with instructions.

        This case concerns Appellant’s assault of an eleven-year-old child

(“Victim”)    on     the    evening    of   September   27,    2014, in   McKeesport,

Pennsylvania. This Court has summarized the facts of the case, as follows:

        On September 27, 2014, Appellant’s girlfriend was scheduled to
        babysit Victim. She, however, sent Appellant to watch Victim.
        While Victim was playing video games, Appellant touched her legs,
        breasts, and vagina while kissing her neck. Victim retreated to a
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A29022-21


       bedroom. Appellant convinced her to open the door and then
       entered the bedroom. He touched her vagina and then penetrated
       her vagina with his fingers. Appellant took Victim’s clothes off,
       performed oral sex on her, and raped her. The next morning,
       Victim reported the assault.

Commonwealth v. Holley, 200 A.3d 564 (Pa.Super. 2018) (“Holley I”)

(unpublished memorandum at 1). Appellant was arrested and charged with

rape of a child, involuntary deviate sexual intercourse (“IDSI”) with a child,

aggravated indecent assault of a child, unlawful contact with a minor,

aggravated indecent assault, unlawful restraint, indecent assault—person less

than thirteen years of age, corruption of minors, and indecent exposure.

Appellant was represented by an attorney of the Allegheny County Public

Defender’s Office (“trial counsel”).1 His first trial took place from September

24 through September 30, 2015, which resulted in a deadlocked jury. The

trial court declared a mistrial. See N.T. Trial I, 9/30/15, at 207.

       Appellant’s retrial began on December 6, 2016.          In his opening

statement at that proceeding, trial counsel averred Appellant’s DNA had not


____________________________________________


1  The record reflects that Appellant was dissatisfied with trial counsel’s
representation prior to his first trial and filed a pro se petition requesting
replacement counsel. See Pro Se Motion for Ineffective Counsel, 4/20/15, at
¶¶ A-D. Thereafter, trial counsel filed a petition to withdraw, which described
“[a]n irreconcilable breakdown in the attorney-client relationship.” Motion to
Withdraw as Counsel, 10/25/16, at ¶ 7. Trial counsel averred he and Appellant
had “stark differences of opinion over trial strategy and evidentiary issues”
and that Appellant believed that trial counsel was “not sharing information and
evidence” or pursuing Appellant’s defense with appropriate diligence. Id. at
¶¶ 4-5. Overall, trial counsel averred that he could not continue to represent
Appellant in “good conscience.” Id. at ¶ 8. Neither the docket nor the certified
record reflects that the trial court took any action in response to the
submissions. Trial counsel represented Appellant through all four of his trials.

                                           -2-
J-A29022-21



been found on the bed where the assault occurred, which was consistent with

the evidence available to the defense up to that point.        See N.T. Trial II,

12/6/16, at 23. Later that day, however, the Commonwealth disclosed that

it had overlooked a copy of a DNA test result establishing the presence of

Appellant’s DNA on the bed sheets.      Although the Commonwealth had not

provided a copy of this result to the defense, it nonetheless intended to

introduce it at trial. Id. at 102-04. Trial counsel argued the admission of this

evidence would completely undercut his claims to the contrary in his opening.

Id. at 104-06. Appellant requested the test result be excluded from admission

at trial, which the trial court cursorily denied. Id. at 107 (“I can’t exclude

it.”). Instead, the trial court declared a second mistrial.

      Appellant’s third trial commenced on March 13, 2017.          Shortly after

proceedings began, another discovery discrepancy attributable to the

Commonwealth came to light. The only record of these events consists of the

following summary provided by the trial court at that trial:

      THE COURT: It has been brought to my attention that the
      McKeesport police just today produced [a] note involved that the
      victim was alleged – that the victim wrote on the night of the
      alleged crime as well as a rather extensive forensic interview of
      the victim. There may be some other articles of evidence available
      that have not been produced to the District Attorney’s Office.

      The district attorney has – will immediately turn over this evidence
      to defense counsel. In an effort to not try this case for the fourth
      time[,] the offer was made by the Commonwealth to give the
      defendant a period of time served, to plead to the indecent assault
      as well as the sex offender probation.          [Trial counsel] has
      discussed this with [Appellant,] who has declined the offer.



                                      -3-
J-A29022-21


N.T. Trial III, 3/13/17, at 87. Appellant requested outright dismissal of the

charges or, in the alternative, the declaration of a mistrial.2 The trial court

immediately denied the request for dismissal and declared a third mistrial.

       Appellant’s fourth trial convened on May 3, 2017. The transcripts reveal

that Appellant filed a pro se motion to dismiss all charges on double jeopardy

grounds, which trial counsel adopted and presented to the trial court prior to

the beginning of the trial.3 See N.T. Trial IV, 5/3/17, at 2-4. However, trial

counsel declined to pursue a formal hearing or adduce any testimony in

support of the motion. Id. Thus, the trial court denied the motion and trial

commenced. On May 9, 2017, a jury found Appellant guilty of all charges.

The trial court sentenced Appellant to fifteen to thirty years of incarceration

for rape of a child, fifteen to thirty years of incarceration for IDSI of a child,

and five to ten years of incarceration for unlawful contact with a minor. The

sentences were set to run consecutively, resulting in an aggregate term of

incarceration of thirty-five to seventy years. No further penalty was imposed

on the remaining convictions.4


____________________________________________


2   Although trial counsel requested dismissal of the charges, he did not
articulate a specific ground for relief, i.e., double jeopardy.

3 Appellant’s pro se motion to dismiss is not present in the certified record.
The absence of this filing from both the docket and the record of the trial court
appears to be a violation of Pa.R.Crim.P. 576(A)(4). As discussed infra, this
document is also relevant to Appellant’s claims for relief under the PCRA.

4 Appellant was also subjected to lifetime registration pursuant to Subchapter
H of the Pennsylvania Sentencing Code. See 42 Pa.C.S. §§ 9799.10-9799.42.

                                           -4-
J-A29022-21


      Appellant filed a notice of appeal and was represented by a different

attorney from the Public Defender’s Office (“appellate counsel”). In pertinent

part, appellate counsel raised two issues on Appellant’s behalf, namely: (1) a

challenge to the weight of the Commonwealth’s evidence; and (2) a claim that

the trial court imposed an unnecessarily harsh sentence without adequately

stating its reasons for doing so. On October 15, 2018, this Court affirmed

Appellant’s judgment of sentence. See Holley I, supra at 5. Appellant did

not seek allowance of appeal in the Pennsylvania Supreme Court.

      On January 9, 2019, Appellant filed a timely pro se PCRA petition

averring that both trial counsel and appellate counsel were ineffective. PCRA

counsel was appointed. Prior to the filing of an amended petition, Appellant

elected   to   proceed   pro   se   after   a   hearing   was   held   pursuant   to

Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998). Thereafter, the PCRA

court dismissed Appellant’s petition due to his failure to file an amended

pleading. See Order, 7/8/19. On appeal, this Court vacated the order due to

the PCRA court’s failure to issue notice of its intent to dismiss without a

hearing pursuant to Pa.R.Crim.P. 907. See Commonwealth v. Holley, 227

A.3d 398 (Pa.Super. 2020) (“Holley II”) (non-precedential decision at 2).

      On remand, replacement PCRA counsel was appointed and Appellant

was granted leave to file an amended petition.            Therein, he averred trial

counsel was ineffective for neither seeking a hearing in support of the motion

to dismiss or objecting to the trial court’s alleged failure to hold a hearing or


                                       -5-
J-A29022-21


issue “a statement of findings of fact and conclusions of law” as contemplated

by Pa.R.Crim.P. 587(B) . Amended PCRA Petition, 9/8/20, at ¶ 33. By failing

to press for the creation of a factual record, Appellant argued that trial counsel

allowed the Commonwealth to avoid explaining its “carelessness and apparent

deliberate indifference to the possibility of a mistrial or reversal on appeal in

failing to disclose evidence that it knew, or should have known existed, and

was either in its possession, or the possession of the police prior to the

commencement of trial[.]”          Id. at ¶ 31.   Separately, Appellant asserted

appellate counsel was ineffective for neglecting to raise the issue of double

jeopardy during Appellant’s direct appeal. Id. at ¶ 25. The Commonwealth

submitted an answer as directed by the PCRA court.

       On November 18, 2020, the PCRA court filed notice of its intent to

dismiss Appellant’s amended petition without a hearing based upon its

conclusion that the claims had no merit. The PCRA court provided Appellant

twenty days in which to respond. After receiving no counseled response from

Appellant within this time period, the PCRA court dismissed the amended

petition.5 See Order, 12/11/20. Appellant timely appealed. The PCRA court

directed Appellant to file a concise statement pursuant to Pa.R.A.P. 1925(b)

and Appellant timely complied. Thereafter, the trial court filed a statement in


____________________________________________


5 Contemporaneously, Appellant filed a number of untimely pro se responses
to the PCRA court’s Rule 907 notice, which raised concerns that his current
attorney would not appeal, or otherwise respond, to the PCRA court’s denial
of his petition. PCRA counsel filed a timely appeal on Appellant’s behalf.

                                           -6-
J-A29022-21


lieu of an opinion pursuant to Rule 1925(a) averring that it was unable to

provide a rationale with respect to its dismissal of Appellant’s petition because

it did not serve as the trial court in the earlier four trials.

      Appellant has raised the following issue for our review:

      Did the lower court abuse its discretion in denying the PCRA
      petition, as amended, without a hearing, insofar as [Appellant]
      established the merits of the claim that counsel was ineffective for
      failing to move to compel the lower court to comply with
      Pa.R.Crim.P. 587(B) and for failing to appeal the court’s denial of
      the motion to dismiss on double jeopardy grounds?

Appellant’s brief at 4. In reviewing the denial of PCRA relief, “we examine

whether the PCRA court’s determinations are supported by the record and are

free of legal error.” Commonwealth v. Watkins, 108 A.3d 692, 701 (Pa.

2014). While “[t]he PCRA court’s credibility determinations, when supported

by the record, are binding on this Court,” this Court applies a de novo standard

of review with respect to the PCRA court’s legal conclusions. Id.

      Appellant seeks an evidentiary hearing in the PCRA court with respect

to his claims of ineffectiveness. See Appellant’s brief at 9 (“The lower court

abused its discretion in finding no merit to the claims raised in the PCRA

petition, and denying the petition without a hearing, where [Appellant]

established the merits of his claim that counsel was ineffective[.]”). It is well-

established that “[t]here is no absolute right to an evidentiary hearing on a

PCRA petition, and if the PCRA court can determine from the record that no

genuine issues of material fact exist, then a hearing is not necessary.”




                                        -7-
J-A29022-21


Commonwealth v. Jones, 942 A.2d 903, 906 (Pa.Super. 2008) (cleaned

up). This issue is governed by Rule 907(1), which provides as follows:

      [T]he judge shall promptly review the petition, any answer by the
      attorney for the Commonwealth, and other matters of record
      relating to the defendant’s claim(s). If the judge is satisfied from
      this review that there are no genuine issues concerning any
      material fact and that the defendant is not entitled to post-
      conviction collateral relief, and no purpose would be served by any
      further proceedings, the judge shall give notice to the parties of
      the intention to dismiss the petition and shall state in the notice
      the reasons for the dismissal. The defendant may respond to the
      proposed dismissal within 20 days of the date of the notice. The
      judge thereafter shall order the petition dismissed, grant leave to
      file an amended petition, or direct that the proceedings continue.

Pa.R.Crim.P. 907(1). Thus, Rule 907(1) “permits a trial court to dismiss a

PCRA petition without a hearing only if the judge determines that no genuine

issues of material fact exist on the record and the appellant is not entitled to

post-conviction relief.”   Commonwealth v. Diaz, 913 A.2d 871, 875

(Pa.Super. 2006) (emphasis added).

      Ordinarily, we would review the factual findings rendered by the PCRA

court to conduct our review of this issue. However, the PCRA court did not

undertake any fact finding or credibility assessments, explaining as follows:

      As this [c]ourt did not hear the underlying cases, nor bear witness
      to the Commonwealth and their explanations for the continued
      discovery of new evidence, this [c]ourt is not in a position to find
      that the Commonwealth did or did not act recklessly or
      intentionally to deprive [Appellant] of a fair trial. Notably, [the
      trial court], who presided over the four jury trials did not appear
      to believe the Commonwealth’s actions rose to the necessary level
      given that she denied [Appellant’s] requests for dismissal on the
      grounds of double jeopardy.




                                     -8-
J-A29022-21


      Accordingly, because this [c]ourt was not present at the prior jury
      trials to assess the Commonwealth’s actions, this Court cannot
      make a determination as to the intent behind them. As this
      [c]ourt is unable to determine if the underlying claims of double
      jeopardy had merit, it is not in a proper position to determine if
      [Appellant’s] ineffective assistance of counsel claims prevail.

      Thus, as this [c]ourt did not hear the case and cannot adequately
      address the errors alleged on appeal, this [c]ourt asks the
      Superior Court of Pennsylvania to accept this [statement in lieu of
      an opinion].

PCRA Court Statement, 5/24/21, at 2-3.

      Pa.R.A.P. 1925(a)(1) contemplates situations such as this and provides

that where “the case appealed involves a ruling issued by a judge who was

not the judge entering the order giving rise to the notice of appeal, the judge

entering the order giving rise to the notice of appeal may request that the

judge who made the earlier ruling provide an opinion[.]” The trial judge who

presided over all four of Appellant’s trials would presumably be in a position

to opine on the merits of the underlying double jeopardy claim. However, that

jurist departed the bench prior to these appellate proceedings. The second

judge who oversaw the first round of PCRA proceedings also departed the

bench prior to the instant appeal. Accordingly, no jurist previously attached

to this case is available to author a responsive opinion under Rule 1925(a)(1).

      Our case law generally provides that where an original jurist is

“unavailable to provide a supplemental opinion,” we are permitted to review

both the “legal issues” and “factual findings” implicated by an appeal without

the benefit of a responsive Rule 1925(a) opinion. See Commonwealth v.


                                     -9-
J-A29022-21


Carr, 262 A.3d 561, 566 (Pa.Super. 2021) (citing Dolan v. Hurd Millwork

Co., Inc., 195 A.3d 169, 176 (Pa. 2018)). However, this approach assumes

that “no purpose would be served by remanding [the] matter [because] the

record already establishes that the preparation of an adequate Rule 1925(a)

opinion is not possible.” Id. We cannot reach such a conclusion in this case.

        Moreover, our review of the certified record reveals several lingering

issues    of    material   fact   with   respect   to   Appellant’s    allegations   of

ineffectiveness. Under the PCRA, “a petitioner is eligible for relief only where

his counsel’s act or omission so undermined the truth-determining process

such that no reliable adjudication of guilt or innocence could have taken

place.”    Commonwealth v. Bradley, 261 A.3d 381, 391 (Pa. 2021).

However, “counsel is presumed to have been effective and that the petitioner

bears     the    burden     of    proving   counsel’s    alleged      ineffectiveness.”

Commonwealth v. Reid, 259 A.3d 395, 405 (Pa 2021).                     To satisfy this

burden, a PCRA petitioner must establish that: (1) the underlying substantive

claim has arguable merit; (2) counsel did not have a reasonable basis for his

or her act or omission; and (3) the petitioner suffered prejudice as a result of

counsel’s deficient performance, “that is, a reasonable probability that but for

counsel’s act or omission, the outcome of the proceeding would have been

different.” Id. The failure to satisfy “any prong of this test” is fatal to the

claim. Id.




                                         - 10 -
J-A29022-21


     The arguable merit and prejudice prongs of Appellant’s ineffectiveness

claim both implicate principles of double jeopardy in the United States and

Pennsylvania Constitutions. See U.S. CONST., Amend. V (stating no person

shall “be subject for the same offence to be twice put in jeopardy of life or

limb”); PA. CONST., Art. 1, § 10 (“No person shall, for the same offense, be

twice put in jeopardy of life or limb[.]”). Our Supreme Court has articulated

the scope of the protections under the Fifth Amendment, as follows:

     The Double Jeopardy Clause protects a defendant in a criminal
     proceeding    against     multiple   punishments   or   repeated
     prosecutions for the same offense. Among its purposes are to
     preserve the finality and integrity of judgments and to deny the
     prosecution another opportunity to supply evidence which it failed
     to muster in the first proceeding.

     Insofar as individual rights are concerned, the Clause protects a
     defendant’s interest in having his fate decided by his first jury. It
     is grounded on the concept that no person should be harassed by
     successive prosecutions for a single wrongful act . . . .

     Still, federal jurisprudence has clarified that the Double Jeopardy
     Clause does not require the government to vindicate its interest
     in law enforcement through a single proceeding for each offense.
     Thus, retrial is generally allowed where the first proceeding ends
     in a mistrial[.]

Commonwealth v. Johnson, 231 A.3d 807, 819 (Pa. 2020) (“Johnson”)

(collecting cases; cleaned up). Accordingly, “the Fifth Amendment immunizes

the defendant from retrial only where the government’s actions were intended

to ‘goad’ the defendant into moving for a mistrial.” Id. at 820 (cleaned up).

     Prior to September 1992, the double jeopardy protections afforded by

the Pennsylvania Constitution had been viewed as “coextensive with those of


                                    - 11 -
J-A29022-21


the Fifth Amendment in light of identical textual and policy considerations.”

Id. at 819. In Commonwealth v. Smith, 615 A.2d 321 (Pa. 1992), however,

our Supreme Court found that the Pennsylvania Constitution “prohibits retrial

of a defendant not only when prosecutorial misconduct is intended to provoke

the defendant into moving for a mistrial, but also when the conduct of the

prosecutor is intentionally undertaken to the prejudice the defendant to the

point of the denial of a fair trial.” Smith, supra at 325. Specifically, this

legal standard encompasses “all serious prosecutorial misconduct undertaken

with the purpose of denying the defendant his constitutional right to a fair

trial.” Johnson, supra at 822. At the time of the proceedings in this case,

double jeopardy attached “only to those mistrials which have been

intentionally caused by prosecutorial misconduct.”6 Id. at 821 (cleaned up;

____________________________________________


6 The High Court again charted new territory in Commonwealth v. Johnson,
231 A.3d 807, 824 (Pa. 2020) by holding that, under the Pennsylvania
Constitution, “prosecutorial overreaching sufficient to invoke double jeopardy
protections includes misconduct which not only deprives the defendant of his
right to a fair trial, but is undertaken recklessly, that is, with a conscious
disregard for a substantial risk that such will be the result.” Johnson, supra
at 826 (emphasis added). This holding was issued several years after the trial
proceedings in Appellant’s case had concluded. To the extent that Appellant
relies upon Johnson for relief, we note that “counsel cannot be deemed
ineffective for failing to predict changes and/or developments in the law.”
Commonwealth v. Gribble, 863 A.2d 455, 473 (Pa. 2004). Accordingly, we
cannot measure counsel’s effectiveness against the gravamen of the holding
in Johnson. Nonetheless, the following passage from our Supreme Court
seems relevant in light of the circumstances presented here:

       [A] defendant should not have to choose between (a) having his
       fate decided by his first jury notwithstanding that the proceedings
(Footnote Continued Next Page)


                                          - 12 -
J-A29022-21


emphasis added).        However, “not all intentional misconduct is sufficiently

egregious . . . to invoke the jeopardy bar.”         Id. at 822.     Rather, “the

misconduct must be so egregious to constitute overreaching” and “the

sanction of dismissal of criminal charges should be utilized only in the most

blatant of cases.” Id. (cleaned up).

       Under both the United States and Pennsylvania Constitutions, the

actions and intent of the Commonwealth are the determinative points of

inquiry with respect to the merits of a motion to dismiss upon double jeopardy

claims.7   Here, it is not disputed that serial mistrials were declared in the

____________________________________________


       are infected by serious errors, or (b) enduring a new proceeding
       from the beginning with the expense, anxiety, and disruption it
       entails, and with the government in a better position to marshal
       evidence and anticipate the defense strategy. These factors, in
       turn, stem from double jeopardy’s fundamental policy objective
       that defendants should not be put to multiple trials for the same
       offense – particularly in view of the government’s power and
       resources which would otherwise enable it to subject defendants
       to serial proceedings . . . . [T]he accused should not be put to a
       “Hobson’s choice” between giving up his first jury and continuing
       a trial tainted by prejudicial judicial or prosecutorial error[.]

       [When] the government engages in improper actions sufficiently
       damaging to undercut the fairness of a trial, it matters little to the
       accused whether such course of conduct was undertaken with an
       express purpose to have that effect or with a less culpable mental
       state. Either way, the conduct imposes upon the defendant the
       very “Hobson’s choice” which double jeopardy seeks to prevent.

Johnson, supra at 825-26 (cleaned up).

7 Given the differentiation between the double jeopardy protections afforded
by the United States and Pennsylvania Constitutions, an initial issue of
(Footnote Continued Next Page)


                                          - 13 -
J-A29022-21


above-captioned case and that the last two of those mistrials were attributable

to the Commonwealth’s failure to disclose various evidence to the defense

ahead of trial. Unfortunately, as the PCRA court recognizes in its Rule 1925(a)

statement, there is a dearth of information in the certified record that

bespeaks whether the actions of the Commonwealth were intentional and rose

to the level of egregiousness necessary to bar retrial.

       The lack of a definitive factual record concerning these critical issues

lends further credence to Appellant’s allegations that trial counsel failed

adequately to develop the factual record. Furthermore, it raises questions

concerning the procedure followed by the trial court pursuant to Rule 587,

which provides in pertinent part as follows:

       (B) Double Jeopardy

       (1) A motion to dismiss on double jeopardy grounds shall state
       specifically and with particularity the basis for the claim of double
       jeopardy and the facts that support the claim.

       (2) A hearing on the motion shall be scheduled in accordance with
       Rule 577 (Procedures Following Filing of Motion). The hearing
       shall be conducted on the record in open court.

       (3) At the conclusion of the hearing, the judge shall enter on the
       record a statement of findings of fact and conclusions of law and
       shall issue an order granting or denying the motion.



____________________________________________


material fact is the scope of the motion to dismiss that was advanced by trial
counsel prior to Appellant’s fourth trial. As noted above, trial counsel adopted
a pro se motion filed by Appellant that is not present in the certified record.
See also Pa.R.Crim.P. 575(A)(1) (“All motions shall be in writing, except as
permitted by the court or when made in open court during a trial or hearing.”).

                                          - 14 -
J-A29022-21


       (4) In a case in which the judge denies the motion, the findings
       of fact shall include a specific finding as to frivolousness.

       (5) If the judge makes a finding that the motion is frivolous, the
       judge shall advise the defendant on the record that a defendant
       has a right to file a petition for review of the determination
       pursuant to Rule of Appellate Procedure 1573 within 30 days of
       the order denying the motion.

       (6) If the judge denies the motion but does not find it frivolous,
       the judge shall advise the defendant on the record that the denial
       is immediately appealable as a collateral order.

Pa.R.Crim.P. 587(B). Our review of the certified record indicates that the trial

court did not hold a hearing on Appellant’s motion to dismiss, declined to issue

any factual findings or conclusions of law, and did not advise Appellant of his

right to appeal or file a petition for review after denying the motion.8 See

N.T. Trial IV, 5/3/17, at 2-4. The trial court’s compliance with Rule 587(B)

similarly presents a question of material fact that must be assessed.

       Finally, with respect to the ineffectiveness prong regarding the

reasonableness of the basis for counsel’s inaction, the available record is

equally opaque as to why trial counsel did not press for the creation of a

thorough factual record or file an immediate appeal on his client’s behalf.9

____________________________________________


8 Specifically, the trial court only inquired as to whether trial counsel intended
to present testimony in support of the motion to dismiss. See N.T. Trial IV,
5/3/17, at 3. After trial counsel responded in the negative, the attorneys
presented brief oral arguments in support of the motion. Id. at 3-4. In
response, the trial court stated: “Okay. The motion will be denied.” Id. at 5.

9  At the time of Appellant’s fourth trial, it was well-established that “[p]re-
trial orders denying jeopardy claims are immediately appealable in the
(Footnote Continued Next Page)


                                          - 15 -
J-A29022-21


Similarly, there is no explanation regarding appellate counsel’s apparent

decision not to raise any claim respecting double jeopardy in Appellant’s direct

appeal. Without the benefit of testimony from these attorneys during a PCRA

hearing, material questions certainly remain as to the bases for their decisions

and the reasonableness thereof.

       In its Rule 1925(a) statement, the PCRA court seems to suggest that it

is powerless to address the paucity of the factual record. We must disagree.

While we acknowledge the necessary burden of assuming responsibility for a

case at the eleventh hour, we find that the PCRA court has abused its

discretion in dismissing Appellant’s petition without holding a hearing. Indeed,

the PCRA court’s Rule 1925(a) statement tacitly acknowledges that Appellant

has raised material issues of fact that would benefit from further proceedings

to supplement the factual record.          Moreover, “one of the primary reasons

PCRA hearings are held in the first place is so that credibility determinations

can be made; otherwise, issues of material fact could be decided on pleadings

and affidavits alone.” Commonwealth v. R. Johnson, 966 A.2d 523, 539

(Pa. 2009).     Here, we are without the benefit of such findings even with

respect to the limited relevant record before us.




____________________________________________


absence of a written finding of frivolousness by the hearing court.”
Commonwealth v. Gross, 232 A.3d 819, 830 (Pa.Super. 2020) (en banc)
(citing Commonwealth v. Feaser, 723 A.2d 197, 199 n.2 (Pa.Super. 1999)).

                                          - 16 -
J-A29022-21


      Lacking the necessary factual findings, we are unable to assess the

ultimate merits of Appellant’s claims for relief. Accordingly, “[b]ecause the

PCRA court here reached legal conclusions expressly premised upon

incomplete factual findings, we must remand to the PCRA court to make

necessary credibility determinations, factual findings, and to assess [the

ineffectiveness factors] in light of those findings.” Id. at 540-41. On remand,

the PCRA court shall hold a hearing and permit Appellant to call witnesses and

present evidence relevant to his claims of ineffectiveness as outlined in his

amended PCRA petition.

      Order vacated.      Case remanded with instructions.         Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/9/2022




                                    - 17 -